State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 14, 2016                    521159
________________________________

In the Matter of ROMAN FURMAN,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
   et al.,
                    Respondents.
________________________________


Calendar Date:   February 23, 2016

Before:   Lahtinen, J.P., Egan Jr., Rose and Lynch, JJ.

                             __________


     Roman Furman, Wallkill, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Brian D.
Ginsberg of counsel), for respondents.

                             __________


      Appeal from a judgment of the Supreme Court (Hard, J.),
entered April 28, 2015 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Board of Parole
denying petitioner's request for parole release.

      Following a fatal automobile accident that occurred as a
result of petitioner driving under the influence of alcohol, he
was convicted of a number of crimes, the most serious of which
was manslaughter in the second degree, and was sentenced to an
aggregate prison term of 5 to 15 years. In April 2014, he made
his second appearance before the Board of Parole seeking to be
released to parole supervision. The Board denied him release and
ordered him held for an additional 24 months. He filed an
                              -2-                521159

administrative appeal and, when the Board did not decide it
within four months, he commenced this CPLR article 78 proceeding.
Following joinder of issue, Supreme Court dismissed the petition
and this appeal ensued.

      We affirm. It is well settled that parole release
decisions are discretionary and will not be disturbed as long as
the Board complied with the statutory requirements of Executive
Law § 259-i (see Matter of Neal v Stanford, 131 AD3d 1320, 1320
[2015]; Matter of Hill v New York State Bd. of Parole, 130 AD3d
1130, 1130 [2015]). Petitioner contends that the Board failed to
consider the relevant statutory factors in denying him release
and focused solely upon the serious nature of his crimes. The
record, however, discloses that the Board considered not only the
serious nature of petitioner's crimes, but also his minimal
criminal record, prison disciplinary infractions, program
accomplishments, certificate of earned eligibility and
postrelease plans (see Matter of Sanchez v Division of Parole, 89
AD3d 1305, 1306 [2011]). The Board further took into account the
sentencing minutes and the COMPAS Risk and Needs Assessment
instrument (see Matter of Neal v Stanford, 131 AD3d at 1321;
Matter of Diaz v New York State Dept. of Corrections & Community
Supervision, 127 AD3d 1493, 1494 [2015]). The Board was not
required to give equal weight to each statutory factor and could
place greater emphasis on the severity of petitioner's crimes
(see Matter of Feilzer v New York State Div. of Parole, 131 AD3d
1321, 1322 [2015]; Matter of Leung v Evans, 120 AD3d 1478, 1479
[2014], lv denied 24 NY3d 914 [2015]). In view of this, and
given that the Board's decision does not exhibit "'irrationality
bordering on impropriety'" (Matter of Partee v Evans, 117 AD3d
1258, 1259 [2014], lv denied 24 NY3d 901 [2014], quoting Matter
of Russo v New York State Bd. of Parole, 50 NY2d 69, 77 [1980]),
we find no reason to disturb it.

     Lahtinen, J.P., Egan Jr., Rose and Lynch, JJ., concur.
                        -3-                  521159

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court